EXHIBIT 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of June 30,
2016 (the “Effective Date”), by and between Wireless Telecom Group, Inc.
(together with its successors and assigns, the “Company”), and Timothy Whelan
(“Executive”).

 

R E C I T A L S

 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company as the Company’s Chief Executive Officer.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions herein, and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereby agree as
follows:

 

A G R E E M E N T

 

1. Employment and Term. The Company hereby agrees to employ Executive and
Executive hereby accepts employment by the Company on the terms and conditions
hereinafter set forth. Executive’s term of employment by the Company under this
Agreement (the “Term”) shall continue from the Effective Date through June 30,
2017; provided, however, that the Term shall thereafter be automatically
extended for unlimited additional one-year periods unless, at least three months
prior to the then-scheduled date of expiration of the Term, either (a) the
Company gives notice to Executive that it is electing not to so extend the Term
or (b) Executive gives notice to the Company that he is electing not to so
extend the Term. Notwithstanding the foregoing, the Term may be earlier
terminated in strict accordance with the provisions of Section 5 below, in which
event Executive’s employment with the Company shall expire in accordance
therewith.

 

2. Position, Duties and Responsibilities; Location.

 

2.1 Position and Duties. Executive shall be employed as Chief Executive Officer
of the Company. Executive shall have, subject to the general direction of the
Board of Directors of the Company (the “Board”), general overall authority and
responsibility for the day-to-day management of the Company. Executive shall
also have such other duties, powers and authority as are commensurate with his
position as Chief Executive Officer of a wireless telecommunications company
focused on researching, developing and commercializing radio frequency based
products for the wireless and advanced communications industries, including such
other duties and responsibilities as are reasonably delegated to him from time
to time by the Board. Executive shall report to the Board.

 



2.2 Exclusive Services and Efforts. Executive agrees to devote his efforts,
energies and skill to the discharge of the duties and responsibilities
attributable to his position and, except as set forth in this subsection 2.2
with respect to service on a single external board of directors, agrees to
devote substantially all of his professional time and attention exclusively to
the business and affairs of the Company. It is expressly understood and agreed
that, during the Term, Executive will not be employed by, render services to, or
represent, any other person, firm or company engaged in a business of a similar
nature or in competition with the Company without the prior written consent of
the Company (as used throughout this Agreement, a consent of the Company must be
in writing and approved by a majority of the independent members of the Board).
Executive also agrees that he shall not take personal advantage of any business
opportunities which arise during his employment and which may benefit the
Company and are within the scope of the Company’s then business or natural
extension thereof without the consent of the Company, provided, that the
foregoing does not apply to future employment opportunities. Notwithstanding the
foregoing, Executive shall be entitled to (a) engage in service on the board of
directors of not-for-profit organizations, provided that he has received the
prior written approval of the Board, (b) engage in other charitable activities
and community affairs, and (c) manage his personal and family investments and
affairs, in each case to the extent such activities do not, either individually
or in the aggregate, materially interfere with the performance of his duties and
responsibilities to the Company. In addition, Executive shall be entitled to
continue to serve as a director of Edgewater Technology, Inc., provided that
such corporation does not enter the same or similar business as the Company or
the Company enters the same or similar business of Edgewater Technology, Inc.,
in which event Executive agrees to promptly resign from the board of directors
of Edgewater Technology, Inc. If Executive is no longer serving as a director of
Edgewater Technology, Inc., at the request of Executive, the Board shall
evaluate Executive’s participation in one other board of directors relating to a
for-profit organization. If the Board in its sole discretion (it being
understood that Executive shall, at the request of the Board, recuse himself
from such Board discussions) determines that Executive’s participation on such
other board of directors will not create a conflict of interest or interfere
with Executive’s completion of his duties hereunder, Executive shall be allowed
to serve on such other board of directors. Notwithstanding the foregoing, in the
event the Board in its sole discretion determines that Executive’s service on an
external board of directors is a conflict of interest or is interfering with the
provision of his duties hereunder and so notifies Executive, Executive agrees to
promptly resign from such board of directors.

 

2.3 Compliance with Company Policies. To the extent not inconsistent with the
terms and conditions of this Agreement, Executive shall be subject to the known
and established bylaws, policies, practices, procedures and rules of the
Company, including those policies and procedures specified in the Company’s
Employee Handbook.

 

2.4 Location. Executive’s principal office, and principal place of employment,
shall be at the Company’s offices in Parsippany, New Jersey.

 



3. Compensation.

 

3.1 Base Salary. Commencing on the Effective Date and continuing through the
duration of the Term, the Company hereby agrees to pay to Executive an
annualized base salary of Two Hundred Seventy Five Thousand Dollars ($275,000)
(the “Salary”) payable in equal installments on the Company’s
regularly-scheduled paydays as it is earned, subject to all applicable federal,
state and local income and employment taxes and other required or elected
withholdings and deductions. Executive’s Salary will be reviewed annually by the
compensation committee (the “Compensation Committee”) of the Board, or the full
Board, commencing in January 2017, taking into account the performance of
Executive, the performance of the Company and other information deemed
appropriate by the Compensation Committee, and may be adjusted by the
Compensation Committee or the Board in their sole discretion (in which case such
new amount shall be the “Salary” hereunder).

 

3.2 Annual Cash Bonus. For the calendar year ending December 31, 2016, Executive
shall be entitled to receive a cash incentive award (the “2016 Annual Cash
Bonus”) of 50% of Salary for meeting the performance targets determined by the
Compensation Committee. The 2016 Annual Cash Bonus shall be pro-rated to reflect
the period of Executive’s employment during the year ending December 31, 2016.
Within ninety (90) days after the end of the 2016 calendar year, the Board shall
consult with Executive and shall determine and approve Executive’s 2016 Annual
Cash Bonus taking into account the performance targets established for
Executive, it being understood that the Compensation Committee (or the
independent members of the Board) shall be entitled to award the 2016 Annual
Cash Bonus in an amount greater than 50% of Salary for performance at greater
than target levels. Subject to any valid deferral election by Executive, the
2016 Annual Cash Bonus shall be paid in a cash lump sum as soon as reasonably
practicable following the Board’s approval thereof, provided that Executive
remains employed through such date, but in no event later than April 15, 2017.
Thereafter, for each calendar year that ends during the Term, Executive shall be
eligible to receive an annual cash incentive award at the good faith discretion
of the Compensation Committee, based upon the Compensation Committee’s
evaluation of the Company’s performance and his performance, in accordance with
the terms and conditions of the Company’s Officer Incentive Compensation Plan
(“OICP”) and any other applicable bonus plan in effect upon the Effective Date
and during the remainder of the Term; provided, however, in the event any term
of the OICP or any other applicable bonus plan contradicts any term or right in
this Agreement, this Agreement shall govern.

 



3.3 Equity Compensation. In connection with Executive’s employment as Chief
Executive Officer of the Company as contemplated hereby, Executive shall
receive: (i) a 10-year option, dated the date hereof, to acquire four hundred
thousand (400,000) shares of common stock of the Company at an exercise price
equal to the closing price of the common stock as of the date hereof, which
shall vest in equal quarterly installments over a period of four years; and (ii)
Eight Thousand Three Hundred Thirty Three (8,333) shares of restricted common
stock, which shall vest in equal quarterly installments over a period of four
years. Executive will be eligible for future grants of long-term incentive and
equity compensation awards at the good faith discretion of the Compensation
Committee, based upon the Compensation Committee’s evaluation of his
performance, the Company’s performance, and peer company compensation practices,
in accordance with the terms and conditions of any applicable policy of the
Company in effect during the Term. The parties acknowledge and agree that
Executive shall no longer be an independent member of the Board as a result of
his appointment as Chief Executive Officer of the Company and that the stock
option and restricted stock that were granted to Executive following his
election to the Board at the 2016 Annual Meeting of Shareholders terminated,
unvested, upon his appointment as Chief Executive Officer. The parties also
acknowledge and agree that the stock option granted to Executive on November 19,
2015 in connection with his service on the Strategic Planning and Operating
Committee shall remain in effect.

 

4. Employee Benefits.

 

4.1 Participation in Benefit Plans. During the Term, Executive shall be entitled
to participate in such health, group insurance, welfare, pension, and other
employee benefit plans, programs and arrangements as are made generally
available from time to time to senior executives of the Company (which shall
include health, life insurance and disability plans), such participation in each
case to be on terms and conditions no less favorable to Executive than to other
senior executives of the Company generally.

 

4.2 Vacations; Other. During the Term, Executive shall be entitled to
participate in other benefits made available generally to other senior
executives of the Company, such participation to be at levels, and on terms and
conditions, that are commensurate with his position and responsibilities at the
Company and that are no less favorable than those applying generally to other
senior executives at similar levels of the Company. Notwithstanding the
foregoing, Executive shall be entitled to annual vacation leave at not less than
four weeks and such other time-off in accordance with the Company’s policies.

 

4.3 Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable business and travel expenses, incurred in the performance of his job
duties and the promotion of the Company’s business, promptly upon presentation
of appropriate supporting documentation and otherwise in accordance with the
expense reimbursement policy of the Company.

 



5. Termination.

 

5.1 General. The Company may terminate Executive’s employment for any reason or
no reason, and Executive may terminate his employment for any reason or no
reason, in either case subject only to the terms of this Agreement. For purposes
of this Agreement, the following terms have the following meanings:

 

(a) “Accrued Obligations” shall mean: (i) Executive’s earned but unpaid Salary
through the Termination Date (as hereinafter defined); (ii) payment of any
annual, long-term, or other incentive award with respect to which all required
performance periods have been completed and all required performance and service
conditions have been satisfied on or before the Termination Date; (iii) payment
in respect of accrued but unused vacation days in accordance with the Company’s
vacation policies; and (iv) any unpaid expense or other reimbursement due
pursuant to Sections 4.2 or 4.3 hereof or otherwise.

 

(b) “Cause” shall mean (i) the deliberate and continued failure by Executive to
devote substantially all of his business time and reasonable efforts to the
performance of Executive’s duties after a demand for substantial performance is
delivered to Executive by the Board which specifically identifies the manner in
which Executive has not substantially performed such duties; (ii) the engaging
by Executive in gross misconduct which is injurious to the Company, monetarily
or otherwise, including but not limited to, fraud or embezzlement by Executive;
(iii) Executive’s conviction (or entering into a plea bargain admitting guilt)
of any felony; or (iv) Executive’s refusal to follow a lawful directive of the
Board.

 

(c) “Company Arrangement” shall mean any plan, program, agreement, corporate
governance document or arrangement of the Company.

 

(d) “Disability” shall mean total and permanent disability as defined in the
Company’s long-term disability plan.

 

(e) “Good Reason” shall mean the occurrence of any one of the following events
without either (x) Executive’s express prior written consent or (y) full cure
within 30 days after Executive gives written notice to the Company: (i) a
reduction, other than a temporary one, in Executive’s authority, duties,
responsibilities, or reporting lines; (ii) a reduction by the Company in
Executive’s Salary, except for (A) across-the-board salary reductions similarly
affecting all salaried employees of the Company or (B) across-the-board salary
reductions similarly affecting all senior executive officers of the Company;
(iii) the relocation of Executive’s principal office, or principal place of
employment, to a location more than fifty (50) miles from Parsippany, New
Jersey; (iv) the Company’s failure to extend the Term of this Agreement in
accordance with Section 1 hereof without Cause; or (v) any other action or
inaction constituting the Company’s material breach of this Agreement, including
but not limited to the Company’s failure to make any of the monetary payments
contained herein,

 



provided, however, that no event shall constitute grounds for a Good Reason
termination unless Executive terminates his employment within 90-days after such
event occurs.

 

(f) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, estate, board, committee, agency, body,
employee benefit plan, or other person or entity.

 

(g) “Pro Rata Annual Cash Bonus” shall mean the amount, in the good faith
determination of the Compensation Committee (or the independent members of the
Board), Executive has earned as of the date of termination, taking into account
Executive’s annual cash incentive award opportunity for the applicable year, in
accordance with the terms and conditions of the Company’s Officer Incentive
Compensation Plan and any other applicable bonus plan in effect upon the
termination date.

 

(h) “Termination Date” shall mean the date on which Executive’s employment
hereunder terminates in accordance with this Agreement (which, in the case of a
notice of non-renewal of the Term in accordance with Section 1 hereof, shall
mean the date on which the Term expires).

 

(i) “Options” shall mean all outstanding vested stock options held by Executive
on the Termination Date.

 

5.2 Termination by the Company without Cause or upon Change of Control or by
Executive for Good Reason. In the event that Executive’s employment is
terminated (i) by the Company without Cause, (ii) by the Company upon, or within
one year following, a Change of Control (except with respect to termination for
Cause, in which case Section 5.4 shall govern), or (iii) by Executive for Good
Reason, the Term shall expire on the Termination Date and Executive shall be
entitled to:

 

(a) a cash amount, payable in equal installments (over a period of one-year) in
accordance with the Company’s regular payroll policies following his Termination
Date, in an amount equal to the sum of (i) severance in the amount of one year
of his Salary as in effect immediately prior to the Termination Date and (ii) a
Pro-Rata Annual Cash Bonus;

 

(b) the post-termination exercise period for all Options shall be extended to
the earlier of (i) the first anniversary of the Termination Date, and (ii) the
date of expiration of the respective option, during which post-termination
period such Options shall continue to vest in accordance with their respective
terms (to the extent not already fully vested). Except as specifically provided
for in this Agreement, all other terms of the Options shall remain unchanged;
and

 

(c) the Accrued Obligations.

 



5.3 Death and Disability. Executive’s employment shall terminate in the event of
his death, and either Executive or the Company may terminate Executive’s
employment in the event of his Disability (provided that no termination of
Executive’s employment hereunder for Disability shall be effective unless the
party terminating Executive’s employment first gives at least 15 days’ written
notice of such termination to the other party). In the event that Executive’s
employment hereunder is terminated due to his death or Disability, the Term
shall expire on the Termination Date and he and/or his estate or beneficiaries
(as the case may be) shall be entitled to (a) a single sum cash amount, payable
on the 60th day following the Termination Date, in an amount equal to a Pro-Rata
Annual Cash Bonus, (b) the benefits described in Section 5.2(b) and (c) the
Accrued Obligations.

 

5.4 Termination by the Company for Cause or by Executive without Good Reason. In
the event that Executive’s employment hereunder is terminated by Executive
without Good Reason or by the Company for Cause, the Term shall expire as of the
Termination Date and Executive shall only be entitled to the Accrued
Obligations.

 

5.5 Expiration of the Term. Executive or the Company may elect not to renew or
extend the Term in accordance with Section 1 above, in which case the
Termination Date shall be the date the Term expires. In the event of such a
termination, Executive shall only be entitled to the Accrued Obligations.

 

5.6 Change in Control. For purposes of Section 5.2 hereof, “Change in Control”
shall mean the first to occur of any of the following, provided that for any
distribution that is subject to Section 409A (as defined in Section 6.2 below),
a Change in Control under this Agreement shall be deemed to occur only if such
event also satisfies the requirements under Treas. Regs. Section 1.409A-(i)(5):

 

(i) the determination by a vote of a majority of the members of the Board (which
may be made effective as of a particular date), that a Change in Control has
occurred, or is about to occur;

 

(ii) any person becomes the beneficial owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities (a “Majority
of the Securities”);

 

(iii) (A) the stockholders of the Company approve a plan of complete liquidation
of the Company; (B) the sale or disposition of all or substantially all of the
Company’s assets; or (C) a merger, consolidation or reorganization of the
Company with or involving any other entity, other than (i) a merger,
consolidation or reorganization that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least a Majority of the Securities of the Company (or
such

 



surviving entity) outstanding immediately after such merger, consolidation or
reorganization owned in approximately the same proportion of such ownership by
each of the prior shareholders as prior to the transaction; or (ii) a merger,
consolidation or reorganization that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least a Majority of the Securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation
or reorganization owned in approximately the same proportion of such ownership
by each of the prior shareholders as prior to the transaction except for the
fact that one of the shareholders owning more than 5% of the Company’s
outstanding common stock as of the effective date of this Agreement increases
its percentage of ownership by no more than 20% and to no greater than 49.99%
immediately after the merger, consolidation or reorganization and the percentage
ownership of the other shareholders are reduced proportionally; or

 

(iv) the date a majority of the members of the Board are replaced during any
12-month period by directors whose appointment or election are not endorsed by a
majority of the members of the Board before the date of the appointment or
election.

 

Notwithstanding the foregoing, in no event shall a restructuring,
reorganization, merger or other change in capitalization in which the persons
who own an interest in the Company on the date hereof (the “Current Owners”) (or
any individual or entity which receives from a Current Owner an interest in the
Company through will or the laws of descent and distribution) maintain more than
a fifty-percent (50%) interest in the resultant entity owned in approximately
the same proportion of such ownership by each of the Current Owners as before
the transaction, be deemed a Change in Control.

 

5.7 Release. Executive’s entitlement to the payments described in this Section 5
(it being understood that Executive shall be entitled to all such payments in
accordance with the terms hereof) is expressly contingent upon Executive first
providing the Company with a signed general release in substantially the form
attached hereto as Exhibit A (the “Release”) and not revoking such release for a
period of seven days after its execution or thereafter and is also contingent
upon Executive’s continued compliance with the Non-Compete Agreement (defined in
Section 7 below). In order to be effective, such Release must be (a) executed
and delivered by Executive to the Company no later than forty-five (45) days
following the Termination Date and (b) counter-signed and returned by the
Company to Executive within ten (10) business days following the Company’s
receipt thereof; provided, however, that if Executive delivers the executed
Release to the Company on a timely basis and the Company does not return a
counter-signed Release during the applicable time period allowed, such Release
of Executive shall be null and void and the payments hereunder shall cease to be
contingent on the Release and this Section 5.7.

 



6. Other Tax Matters.

 

6.1 The Company shall withhold all applicable federal, state and local taxes,
workers’ compensation contributions and other amounts as may be required by law
with respect to compensation payable to Executive pursuant to this Agreement.

 

6.2 Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein shall either be exempt from the requirements of Section 409A of the Code
(“Section 409A”) or shall comply with the requirements of such provision.
Notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” (within the meaning of Section 409A), any payments or
arrangements due upon a termination of Executive’s employment under any
arrangement that constitutes a “nonqualified deferral of compensation” (within
the meaning of Section 409A) and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (i) the date which is six months after Executive’s “separation from
service” (as such term is defined in Section 409A and the regulations and other
published guidance thereunder) for any reason other than death, and (ii) the
date of Executive’s death.

 

6.3 After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
(within the meaning of Section 409A) as of the Termination Date and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation from service” (as determined under Section 409A) and such
date shall be the Termination Date for purposes of this Agreement. Each payment
under this Agreement or otherwise shall be treated as a separate payment for
purposes of Section 409A. In no event may Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement which
constitutes a “nonqualified deferral of compensation” (within the meaning of
Section 409A) and to the extent an amount is payable within a time period, the
time during which such amount is paid shall be in the discretion of the Company.

 

6.4 Any amounts otherwise payable to Executive following a termination of
employment that are not so paid by reason of this Section 6 shall be paid as
soon as practicable following, and in any event within thirty (30) days
following, the date that is six (6) months after Executive’s separation from
service (or, if earlier, the date of Executive’s death) together with interest
on the delayed payment at the Company’s cost of borrowing. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A.

 



6.5 To the extent that any reimbursements pursuant to Section 4 or otherwise are
taxable to Executive, any reimbursement payment due to Executive pursuant to
such Section shall be paid to Executive on or before the last day of Executive’s
taxable year following the taxable year in which the related expense was
incurred. The reimbursements pursuant to Section 4 or otherwise are not subject
to liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.

 

7. Confidentiality, Invention Assignment and Non-Competition Agreement.
Executive agrees to be bound by the terms of the Noncompetition and
Confidentiality Agreement, dated as of June 30, 2016 by and between Executive
and the Company (the “Non-Compete Agreement”). Except as expressly set forth in
this Agreement and the Non-Compete Agreement, Executive shall be subject to no
contractual or similar restrictions on his right to terminate his employment
hereunder or on his activities after the Termination Date.

 

8. Non-Disparagement. During and after the Term, Executive and the Company agree
not to make any statement that criticizes, ridicules, disparages, or is
otherwise derogatory of the other; provided, however, that nothing in this
Agreement shall restrict either party from making truthful statements (a) when
required by law, subpoena, court order or the like; (b) when requested by a
governmental, regulatory, or similar body or entity; (c) in confidence to a
professional advisor for the purpose of securing professional advice; (d) in the
course of performing his or its duties during the Term; or (e) to rebut any
statement made or written about him or it. In addition, nothing in this section
shall prohibit either party from making normal competitive statements about the
Company’s business or products provided such statements are truthful.

 

9. Notices. Except as otherwise specifically provided herein, any notice,
consent, demand or other communication to be given under or in connection with
this Agreement shall be in writing and shall be deemed duly given when delivered
personally, when transmitted by facsimile transmission, one (1) day after being
deposited with Federal Express or other nationally recognized overnight delivery
service or three (3) days after being mailed by first class mail, charges or
postage prepaid, properly addressed, if to the Company, at its principal office,
and, if to Executive, at his address set forth following his signature below.
Either party may change such address from time to time by notice to the other.

 

10. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New Jersey, exclusive of
any choice of law rules.

 

11. Arbitration; Legal Fees.

 

11.1 Any dispute or controversy arising under or in connection with this
Agreement (except with respect to injunctive relief under Section 10 of the
Non-Compete Agreement) shall be settled exclusively by arbitration in New
Jersey, in accordance with the

 



rules of the American Arbitration Association for employment disputes as then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

11.2 In the event of any material contest or dispute relating to this Agreement
or the termination of Executive’s employment hereunder, each of the parties
shall bear its own costs and expenses, except that the Company agrees to
promptly reimburse Executive for his costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Executive in connection with such
contest or dispute in the event Executive prevails, as determined by the
arbitrator if in arbitration, by the court if pursuant to Section 10 of the
Non-Compete Agreement, or as a separate arbitration if otherwise. The amount
shall be paid within thirty (30) days of the award of the arbitration or court,
which shall also specify the amount due.

 

12. Amendments; Waivers. This Agreement may not be modified or amended or
terminated except by an instrument in writing, signed by Executive and a
duly-authorized officer of the Company (other than Executive). By an instrument
in writing similarly executed, either party may waive compliance by the other
party with any provision of this Agreement that such other party was or is
obligated to comply with or perform; provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, remedy, or power
provided herein or by law or in equity. To be effective, any written waiver must
specifically refer to the condition(s) or provision(s) of this Agreement being
waived.

 

13. Inconsistencies. In the event of any inconsistency between any provision of
this Agreement and any provision of any Company arrangement, the provisions of
this Agreement shall control, unless Executive and the Company otherwise agree
in a writing that expressly refers to the provision of this Agreement that is
being waived.

 

14. Assignment. Except as otherwise specifically provided herein, neither party
shall assign or transfer this Agreement nor any rights hereunder without the
consent of the other party, and any attempted or purported assignment without
such consent shall be void; provided, however, that any assignment or transfer
pursuant to a merger or consolidation, or the sale or liquidation of all or
substantially all of the business and assets of the Company shall be valid, so
long as the assignee or transferee (a) is the successor to all or substantially
all of the business and assets of the Company and (b) assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. Executive’s consent shall not be required
for any such transaction. This Agreement shall otherwise bind and inure to the
benefit of the parties hereto and their respective successors, penalties,
assigns, heirs, legatees, devisees, executors, administrators and legal
representatives.

 

15. Voluntary Execution; Representations. Executive acknowledges that (a) he has
consulted with or has had the opportunity to consult with independent counsel of
his own choosing concerning this Agreement and has been advised to do so by the
Company and

 



(b) he has read and understands this Agreement, is competent and of sound mind
to execute this Agreement, is fully aware of the legal effect of this Agreement,
and has entered into it freely based on his own judgment and without duress.
Executive represents and covenants that his employment hereunder and compliance
with the terms and conditions hereof will not conflict with or result in the
breach by him of any agreement to which he is a party or by which he may be
bound and in connection with his employment with the Company he will not engage
in any unauthorized use of any confidential or proprietary information he may
have obtained in connection with his employment with any other employer. The
Company represents and warrants that it is fully authorized, by any person or
body whose authorization is required, to enter into this Agreement and to
perform its obligations under it.

 

16. Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

 

17. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following
Executive’s death by giving written notice thereof. In the event of Executive’s
death or a judicial determination of his incompetence, references in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

 

18. Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties shall survive any termination
of Executive’s employment.

 

19. Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but the invalidity or unenforceability of any
provision or portion of any provision of this Agreement in any jurisdiction
shall not affect the validity or enforceability of the remainder of this
Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction.

 

20. No Mitigation/No Offset. Executive shall be under no obligation to seek
other employment or to otherwise mitigate the obligations of the Company under
this Agreement, and there shall be no offset against amounts or benefits due to
Executive under this Agreement or otherwise on account of any claim (other than
any preexisting debts then due in accordance with their terms) the Company may
have against him or any remuneration or other benefit earned or received by
Executive after such termination.

 

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument. Signatures delivered by
facsimile or e-mail (as a .pdf, .tif or similar un-editable attachment) shall be
effective for all purposes.

 



22. Entire Agreement. This Agreement, the Non-Compete Agreement, the equity
compensation grant agreements required in relation to the grants described in
Section 3.3 above, and the agreements described in the attached Exhibits contain
the entire agreement of the parties and supersedes all prior or contemporaneous
negotiations, correspondence, understandings and agreements between the parties,
regarding the subject matter of this Agreement.

 

[Signature Page to Follow]

 



IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto as of the date first above written.

 

WIRELESS TELECOM GROUP, INC.:

 

    By:  /s/ Alan Bazaar  

Name:Alan Bazaar Title:Chairman of the Board

 

EXECUTIVE:

 

      /s/ Timothy Whelan  

Name:Timothy Whelan Address:  

 



Exhibit A

 

FORM OF GENERAL RELEASE OF ALL CLAIMS

 

THIS GENERAL RELEASE OF ALL CLAIMS (this “General Release”), dated as of
[_______________________], is made by and between Timothy Whelan (the
“Executive”) and Wireless Telecom Group, Inc. (the “Company”).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of June 30, 2016 (the “Employment Agreement”);

 

WHEREAS, Executive’s employment with the Company has been terminated and
Executive is entitled to receive severance and other benefits, as set forth in
Section 5 of the Employment Agreement subject to the execution of this General
Release;

 

WHEREAS, in consideration for Executive’s signing of this General Release, the
Company will provide Executive with such severance and benefits pursuant to the
Employment Agreement; and

 

WHEREAS, except as otherwise expressly set forth herein, the parties hereto
intend that this General Release shall effect a full satisfaction and release of
the obligations described herein owed to Executive by the Company and to the
Company by Executive.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby covenant and agree as follows:

 

1. Executive, for himself, Executive’s spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other individuals and
entities claiming through Executive, if any (collectively, the “Executive
Releasers”), does hereby release, waive, and forever discharge the Company and
each of its respective agents, subsidiaries, parents, affiliates, related
organizations, employees, officers, directors, attorneys, successors, and
assigns in their capacities as such (collectively, the “Employer Releasees”)
from, and does fully waive any obligations of Employer Releasees to Executive
Releasers for, any and all liability, actions, charges, causes of action,
demands, damages, or claims for relief, remuneration, sums of money, accounts or
expenses (including attorneys’ fees and costs) of any kind whatsoever, whether
known or unknown or contingent or absolute, which heretofore has been or which
hereafter may be suffered or sustained, directly or indirectly, by Executive
Releasers in consequence of, arising out of, or in any way relating to: (a)
Executive’s employment with the Company; (b) the termination of Executive’s
employment with the Company; (c) the Employment Agreement; or (d) any events
occurring on or prior to the date of this General Release. The foregoing release
and discharge, waiver and covenant not to sue includes, but is not limited to,
all waivable claims and any obligations or causes of action arising from such
claims, under common law including wrongful or retaliatory discharge, breach of
contract (including but not limited to any claims under the Employment Agreement
other than claims for unpaid severance

 



benefits, bonus or Base Salary earned thereunder) and any action arising in tort
including libel, slander, defamation or intentional infliction of emotional
distress, and claims under any federal, state or local statutes, including but
not limited to, claims under, inter alia, the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. 1001, et seq. (“ERISA”), the
Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. §§ 1161 et seq
(“COBRA”), the New Jersey Discrimination in Wages Law, N.J.S.A. 34:11-56.1, et
seq.; the New Jersey Wage Payment Law, N.J.S.A. 34:11-4.1, et seq.; the New
Jersey Wage and Hour Law, N.J.S.A. 34:11-56a, et seq.; any claims under the
Family Medical Leave Act, 29 U.S.C. 2601 et. seq.; the New Jersey Temporary
Disability Benefits Law, N.J.S.A. 43:21-25, et seq., as amended by the New
Jersey Paid Family Leave Act; the New Jersey Family Leave Act, N.J.S.A.
34:11B-1, et seq.; the Fair Credit Reporting Act, 15 U.S.C. 1681, et seq., the
New Jersey Fair Credit Reporting Act, N.J.S.A. 51:11-28, et seq.; any claims of
harassment, discrimination or retaliation in employment based upon, inter alia,
race, color, ethnicity, national origin, sexual orientation, ancestry, religion,
marital status, age, gender, citizenship status, handicap, medical or genetic
condition or disability, union affiliation or engaging in whistleblowing or
other protected activity under, inter alia, Title VII of the Civil Rights Act of
1964, 42 U.S.C. 2000(e), et seq. (“Title VII”), the Americans With Disabilities
Act, 42 U.S.C. §12101, et seq. (“ADA”), the Civil Rights Act of 1991, 42 U.S.C.
§§ 1981, 1983, 1985, 1986 and 1988, the Age Discrimination in Employment Act, 29
U.S.C. § 621, et seq. (“ADEA”), the Sarbanes-Oxley Act of 2002, 15 U.S.C. §§
7201 et. seq., the National Labor Relations Act, 29 U.S.C. §151, et seq.
(“NLRA”); the New Jersey Law Against Discrimination, N.J.S.A. 10:5-12, et seq.
(“NJLAD”); the New Jersey Conscientious Employee Protection Act, N.J.S.A.
34:19-1, et seq. (“CEPA”); the New Jersey Millville Dallas Airmotive Plant Job
Loss Notification Act, N.J.S.A.34:21-2 et seq.; the New Jersey Civil Rights Act,
N.J.S.A. 10:6-1, et seq.; any claims for breach of any implied or express
contract, breach of the duty of fair representation, breach of promise,
misrepresentation, negligence, fraud, estoppel, defamation, assault, battery,
intentional or negligent infliction of emotional distress, violation of public
policy, wrongful or constructive discharge, or any other tort or claim of any
nature, including but not limited to claims arising under the Labor Management
Relations Act, 29 U.S.C. §185 et seq. (“LMRA”); and any and all other claims for
costs, fees, or other expenses, specifically including but not limited to any
and all claims for attorney’s fees, costs, expenses and expert fees; and any
claims under the United States or New Jersey Constitutions. This also includes a
release of any claims for wrongful discharge and all claims for alleged physical
or personal injury, emotional distress relating to or arising out of Executive’s
employment with the Company or any of its subsidiaries or affiliates or the
termination of that employment; and any claims under the WARN Act or any similar
law, which requires, among other things, that advance notice be given of certain
work force reductions. Notwithstanding anything contained in this Section 1
above to the contrary, nothing contained herein shall constitute a release by
any Executive Releaser of any of his, her or its rights or remedies available to
him, her or it, at law or in equity, related to, on account of, in connection
with or in any way pertaining to the enforcement of: (i) any rights to the
receipt of employee benefits which vested on or prior to the date of this
General Release; (ii) the right to receive severance and other benefits under
the Employment Agreement; (iii) the right to continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act; (iv) any rights of Executive
under the Employment Agreement with respect to (A) the gross-up protections set
forth in Section 7 of the Employment Agreement, and (B) any equity rights; or
(v) this General Release or any of its terms or conditions.

 



2. Excluded from this General Release and waiver are any claims which cannot be
waived by applicable law, including but not limited to the right to participate
in an investigation conducted by certain government agencies. Executive does,
however, waive Executive’s right to any monetary recovery should any government
agency (such as the Equal Employment Opportunity Commission) pursue any claims
on Executive’s behalf. Executive represents and warrants that Executive has not
filed any complaint, charge, or lawsuit against the Employer Releasees with any
government agency or any court.

 

3. Executive agrees never to seek personal recovery from any Employer Releasee
in any forum for any claim covered by the above waiver and release language,
except that Executive may bring a claim under the ADEA to challenge whether this
General Release was a knowing and voluntary release of an age discrimination
claim thereunder. If Executive violates this General Release by suing an
Employer Releasee (excluding any claim by Executive under the ADEA or as
otherwise set forth in Section 1 hereof), then Executive shall be liable to the
Employer Releasee so sued for such Employer Releasee’s reasonable attorneys’
fees and other litigation costs incurred in defending against such a suit.
Nothing in this General Release is intended to reflect any party’s belief that
Executive’s waiver of claims under ADEA is invalid or unenforceable, it being
the intent of the parties that such claims are waived.

 

4. Each party agrees that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by any party of any improper or unlawful conduct.

 

5. Each party acknowledges and recites that he or it has:

 

(a) executed this General Release knowingly and voluntarily;

 

(b) had a reasonable opportunity to consider this General Release;

 

(c) read and understands this General Release in its entirety;

 

(d) been advised and directed orally and in writing (and this subparagraph (d)
constitutes such written direction) to seek legal counsel and any other advice
such party wishes with respect to the terms of this General Release before
executing it; and

 

(e) relied solely on such party’s own judgment, belief and knowledge, and such
advice as such party may have received from such party’s legal counsel.

 

6. Section 11 of the Employment Agreement, which shall survive the expiration of
the Employment Agreement for this purpose, shall apply to any dispute with
regard to this release.

 

7. Executive acknowledges and agrees that (a) his execution of this General
Release has not been forced by any employee or agent of the Company, and
Executive has had an opportunity to negotiate the terms of this General Release
and (b) he has been offered twenty-one (21) calendar days after receipt of this
General Release to consider its terms before executing it.1 Executive

 

 



1 In the event the Company determines that Employee’s termination constitutes
“an exit incentive or other employment termination program offered to a group or
class of employees” under the ADEA, the Company will provide Employee with: (1)
forty-five (45) days to consider the General Release; and (2) the disclosure
schedules required for an effective release under the ADEA.

 



shall have seven (7) calendar days from the date he executes this General
Release to revoke his or her waiver of any ADEA claims by providing written
notice of the revocation to the Company, as provided in Section 11 of the
Employment Agreement.

 

8. Capitalized terms used but not defined in this General Release have the
meanings ascribed to such terms in the Employment Agreement.

 

9. This General Release may be executed by the parties in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same instrument. Each counterpart may be delivered by
facsimile transmission or e-mail (as a .pdf, .tif or similar un-editable
attachment), which transmission shall be deemed delivery of an originally
executed counterpart hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the day and year first above written.

 

 

WIRELESS TELECOM GROUP, INC.:

 

    By:    

Name:Alan Bazaar Title:Chairman of the Board

 

EXECUTIVE:

 

 

Name:Timothy Whelan  

 